DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Withdrawal of Allowable Subject Matter
Applicant is advised that the Notice of Allowance mailed on November 13, 2020 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
The indicated allowability of claims 13-16, 19-23, and 25 is withdrawn in view of a deeper reviewed reference to Arne Koerber et al.  A rejection based on the newly cited reference follows. 
The indicated allowability of claims 26-30 is withdrawn in view of the newly discovered references to Viassolo.  A rejection based on the newly cited reference follows. 
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter. 
The prior art of record, taken alone or in combination, does not teach or suggest a method of controlling a wind turbine connected to a utility grid as recited by dependent claim 17, comprising: 

The prior art of record, taken alone or in combination, does not teach or suggest a method of controlling a wind turbine connected to a utility grid as recited by dependent claim 18, comprising: 
a maximal time to reach the post event operational state is set as a constraint. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claims appear to be generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 
The examiner requests applicants cooperation in clarifying the expression “as a receding horizon trajectories” regarding to how it relates to the claimed invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-16, 19-24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being considered anticipated by IEEE Transactions on Control Systems Technology, Vol. 21, No. 4, July 2013, “Combined Feedback-Feedforward Control of Wind Turbines Using State-Constrained Model Predictive Control” by Arne Koerber et al. 
Arne Koerber et al. appears to teach a method of controlling a wind turbine connected to a utility grid (see title and abstract), the method comprising the steps: 
detecting a low voltage event where the grid voltage drops from a first level and to a second lower level (the disclosed Model Predictive Control (MPC) is disclosed to be useable in conjunction with grid loss or reduced grid levels which are ‘low voltage events’ – e.g. abstract and pp. 1126-1127 sections C and D);
operating the wind turbine during the low voltage event in a grid event mode (p. 1127 section D discusses ‘Ride-Through’ capabilities wherein the turbine speed is maintained at a set point during the event);

receiving a current operational state of the wind turbine (the system operates in part by ‘feedback control’ which implies receiving current operational parameters; also, the MPC can take a number of constraints into account, e.g. measured rotor speed – see Table 1 and p. 1124 which discusses measured rotor speed as a parameter of the model);
receiving or determining a post-event operational state (this can be essentially a target or threshold parameter such as the safety critical thresholds, including rotor speed, discussed on p. 1121 section F.); 
based on the current operational state and the post-event operational state, calculating one or more predicted operational trajectories using a model predictive control (MPC) routine, the one or more predicted operational trajectories including a predicted control trajectory (predicted operational/control trajectories based on current and post-event states are the stated goal of the reference and are discussed throughout the document, e.g.: p. 1121 section D. “solved…for the trajectory of future control outputs”, p. 1123 section 2 Controller Modification, p. 1124 section 4 Algorithm steps 4 and 5), where a trajectory comprises a time series of at least one variable (the resulting control outputs are output at time intervals, e.g. p. 1119 section III.A. - the control output occurs at discrete time steps, p. 1124 first paragraph – the trajectory will need to be updated at every controller time step); and 

With regards to claim 14, Arne Koerber et al. appears to disclose: 
the one or more predicted operational trajectories being repeatedly calculated as a receding horizon trajectories, and wherein the wind turbine is controlled using the last calculated control trajectory (Figures 6a-6d suggest that data is obtained at various time steps; the operational trajectories such as rotor speed Figure 6b and tower bending moment Figure 6d are plotted). 
Here the term “receding horizon” is interpreted to mean that the MPT controller controls the parameter, so that the parameter is brought to a normal operating condition over a period of time.  In Figure 6d the tower vibration are damped to stable tower movement between 7 sec. and 20 sec. period. 
With regards to claim 15, Arne Koerber et al. discloses: 
during the low voltage event, the wind turbine is controlled by use of feedback control (The MPT uses feedforward control system, described on page 1121, section E). 
With regards to claim 16, Arne Koerber et al. discloses: 
during the low voltage event, the wind turbine is controlled by use of feedback control, and concurrently, based on the current operational state of the wind turbine, one or more predicted operational trajectories are calculated using the MPC routine (MPT uses feedforward control system, described on page 1121, section E. Operational trajectories for rotor speed and tower vibration are shown in figures 6b and 6d). 
With regards to claim 19, Arne Koerber et al. discloses: 
a maximal load is set as a constraint to reach the post event operational state (see Figure 5d, tower bending moment with MPC with constraints; see also table IV on page 1126). 
With regards to claim 20, Arne Koerber et al. discloses: 
the maximal load constraint is set on at least one of tower extreme loads, tower oscillations, and drivetrain loads (Figure 5d discloses tower bending moment with MPC with constraints, see also table IV on page 1126). 
With regards to claim 21, Arne Koerber et al. discloses  (New) A control system for a wind turbine, comprising: 
a controller unit arranged for detecting a low voltage event where the grid voltage drop from a first level and to a second lower level; (Figure 6a shows low voltage event; Detection of voltage, rotor speed, tower vibration are inherent in the MPC control-figures 6a, 6b, and 6d); 
a controller unit arranged for operating the wind turbine during the low voltage event in a grid event mode; (Sec. C on page 1126 describing grid event); and 
a controller unit arranged for detecting a termination of the low voltage event; (implied in MPC control, as the parameters are measured at regular time interval); 
a controller unit arranged for operating the wind turbine in a recovery mode (recovery mode is shown in Figures 6b and 6d), wherein the controller unit is arranged for receiving a current operational state of the wind turbine and receive or determine a post-event operational state (on  page 1124, under item 4, Algorithm, the disclosure 
a controller unit arranged for, based on the current operational state and the post-event operational state, calculating one or more predicted operational trajectories using a MPC routine, the one or more predicted operational trajectories including a predicted control trajectory, where a trajectory comprises a time series of at least one variable; and 
a controller unit capable of generating instructions for controlling the wind turbine based on the control trajectory (the control trajectory will be performance beyond t=5 sec. in Figure 6). 
With regards to claim 22, Arne Koerber et al. discloses: 
the one or more predicted operational trajectories are repeatedly calculated as a receding horizon trajectories, and wherein the wind turbine is controlled using the last calculated control trajectory (MPT repeatedly calculates the parameters, time step calculations are discussed on page 1119, equations (2)-(5)). 
With regards to claim 23, Arne Koerber et al. discloses: 
during the low voltage event, the wind turbine is controlled by use of feedback control. 
With regards to claim 24, Arne Koerber et al. and discloses: 
 	 	during the low voltage event, the wind turbine is controlled by use of feedback control, and concurrently, based on the current operational state of the wind turbine, one or more predicted operational trajectories are calculated using the MPC routine. 


With regards to claim 25, Arne Koerber et al. discloses: 
during the low voltage event the power is constraint in the MPC routine to the measured power in the converter (see discussion in disclosure in reference to Figure 6). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2012/0049516 A1 to Viassolo in view of IEEE Transactions on Control Systems Technology, Vol. 21, No. 4, July 2013, “Combined Feedback-Feedforward Control of Wind Turbines Using State-Constrained Model Predictive Control” by Arne Koerber et al. 
Viassolo discloses a method, system, and computer program product, comprising: 
a tower (12); 
a nacelle (14) disposed in the tower; 
a rotor (16) extending from the nacelle and having a plurality of blades (24) disposed on a distal end thereof; 
a control system (see Figure 3) configured to perform an operation (LVRT in paragraph [0050], the sensor 62 detects power, sensor 58 measures voltage, current, etc.; paragraph [0031], sensor 62 measures actual output power of the wind turbine), comprising the steps of: 
detecting a low voltage event where the grid voltage drops from a first level and to a second lower level; 
operating the wind turbine during the low voltage event in a grid event mode; 
detecting a termination of the low voltage event; and 
receiving a current operational state of the wind turbine. 


receiving or determining a post event operational state; 
based on the current operational state and the post-event operational state, calculating one or more predicted operational trajectories using a model predictive control (MPC) routine, the one or more predicted operational trajectories including a predicted control trajectory, where a trajectory comprises a time series of at least one variable; and 
controlling the wind turbine using the control trajectory.  
Arne Koerber et al appears to teach a method of controlling a wind turbine connected to a utility grid (see paragraph 15 above), comprising the steps of: 
receiving or determining a post event operational state; 
based on the current operational state and the post-event operational state, calculating one or more predicted operational trajectories using a model predictive control (MPC) routine, the one or more predicted operational trajectories including a predicted control trajectory, where a trajectory comprises a time series of at least one variable; and 
controlling the wind turbine using the control trajectory. 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the steps disclosed by Arne Koerber et al. on the method, system, and computer program product disclosed by Viassolo, for the purpose of improving the control characteristics of the system. 


With regards to claim 27, Viassolo in view of Arne Koerber et al. disclose: 
the one or more predicted operational trajectories are repeatedly calculated as a receding horizon trajectories, and wherein the wind turbine is controlled using the last calculated control trajectory. 
With regards to claim 28, Viassolo in view of Arne Koerber et al. disclose: 
during the low voltage event, the wind turbine is controlled by use of feedback control. 
With regards to claim 29, Viassolo in view of Arne Koerber et al. disclose: 
during the low voltage event, the wind turbine is controlled by use of feedback control, and concurrently, based on the current operational state of the wind turbine, one or more predicted operational trajectories are calculated using the MPC routine. 
With regards to claim 30, Viassolo in view of Arne Koerber et al. disclose: 
during the low voltage event the power is constraint in the MPC routine to the measured power in the converter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021.  The examiner can normally be reached on 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        March 12, 2021

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832